This is an appeal by the widow of deceased from a decision of the State Industrial Board which affirmed a disallowance of a claim for death benefits. The employer was engaged in the business of transportation of fuel oil by barges and the deceased was captain of one of the barges. On Sunday, February 5, 1939, the barge, of which the deceased was captain, was tied up at Pier 3, Tompkinsville, Staten Island. The barge had arrived at the pier at about one o’clock in the afternoon and was scheduled to leave at eleven o’clock that evening. Deceased left the barge telling his mate on the barge that he was going to his home and that he would probably be back that evening. His wife found him at home at five o’clock in the afternoon, and he remained at home until ten minutes after nine, when he stated to his wife he was going back to the boat. The evidence shows that he did not go back to the boat and was never seen alive again. Seven weeks later his body was found in the water near Pier 5. It was conclusively established by the evidence that the deceased never reached the pier or dock on the night in question where his boat was tied up. The evidence in the case supports the decision, and decision dismissing the claim should, therefore, be affirmed. Decision unanimously affirmed, without costs. Present — Hill, P. J., Crapser, Bliss, Schenek and Foster, JJ.